Exhibit 10.1

 

$175,000,000

 

SYNIVERSE TECHNOLOGIES, INC.

 

7¾% SENIOR SUBORDINATED NOTES DUE 2013

 

PURCHASE AGREEMENT

 

August 18, 2005

 

Lehman Brothers Inc.

745 7th Avenue

New York, New York 10019

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

Ladies and Gentlemen:

 

Syniverse Technologies, Inc., a Delaware corporation (the “Company”), proposes,
upon the terms and considerations set forth herein, to issue and sell to you, as
the initial purchasers (the “Initial Purchasers”), $175,000,000 in aggregate
principal amount of its 7 ¾% Senior Subordinated Notes due 2013 (the “Notes”).
The Notes will (i) have terms and provisions which are summarized in the
Offering Memorandum (as defined below) dated as of the date hereof and (ii) are
to be issued pursuant to an Indenture (the “Indenture”) to be entered into
between the Company, the Guarantors (as defined below) and The Bank of New York,
as trustee (the “Trustee”). The Company’s obligations under the Notes, including
the due and punctual payment of interest on the Notes, will be unconditionally
guaranteed (the “Guarantee”) by Syniverse Holdings, Inc. (“Holdings”), Syniverse
Technologies of Virginia, Inc. (“Syniverse Virginia”) and Syniverse Brience LLC
(“Syniverse Brience”) (each, a “Guarantor” and together, the “Guarantors”). As
used herein, the term “Notes” shall include the Guarantees thereof by the
Guarantors, unless the context otherwise requires. This is to confirm the
agreement concerning the purchase of the Notes from the Company by the Initial
Purchasers.

 

1. Preliminary Offering Memorandum and Offering Memorandum. The Notes will be
offered and sold to the Initial Purchasers without registration under the
Securities Act of 1933, as amended (the “Act”), in reliance on an exemption
pursuant to Section 4(2) under the Act. The Company and the Guarantors have
prepared a preliminary offering memorandum, dated August 15, 2005 (the
“Preliminary Offering Memorandum”), and an offering memorandum, to be dated
August 18, 2005 (the “Offering Memorandum”), setting forth information regarding
the Company, the Guarantors, the Notes, the Guarantees, the Exchange Notes (as
defined herein) and the Exchange Guarantees (as defined herein) and
incorporating by reference the Annual



--------------------------------------------------------------------------------

Report on Form 10-K of Syniverse Holdings, Inc. (“Holdings”) and the Company for
the fiscal year ended December 31, 2004, the Quarterly Reports on Form 10-Q of
Holdings and the Company for the fiscal quarters ended March 31, 2005 and June
30, 2005, and the Current Reports on Form 8-K filed on August 27, 2004, November
16, 2004, February 18, 2005 and May 6, 2005 (collectively, the “Exchange Act
Documents”), each as filed under the Securities Exchange Act of 1934. Any
references herein to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to include all amendments and supplements thereto and
the Exchange Act Documents. The Company and the Guarantors hereby confirm that
they have authorized the use of the Preliminary Offering Memorandum and the
Offering Memorandum in connection with the offering and resale of the Notes by
the Initial Purchasers.

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Act, the Notes (and all securities issued in exchange therefor, in
substitution thereof), shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):

 

“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A)(1) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), (4) TO AN INSTITUTIONAL ACCREDITED INVESTOR IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
(5) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
(B) IN ACCORDANCE WITH ALL APPLICABLE BLUE SKY LAWS OF THE STATES OF THE UNITED
STATES.”

 

The Initial Purchasers have advised the Company that they will make offers (the
“Exempt Resales”) of the Notes purchased by the Initial Purchasers hereunder on
the terms set forth in the Offering Memorandum, as amended or supplemented,
solely to (i) persons whom the Initial Purchasers reasonably believe to be
“qualified institutional buyers” as defined in Rule 144A under the Act (“QIBs”)
and (ii) outside the United States to certain persons in offshore transactions
in reliance on Regulation S under the Act specified in clauses (i) and (ii)
being referred to herein as the “Eligible Purchasers”. The Initial Purchasers
will offer the Notes to Eligible Purchasers initially at a price equal to
100.000% of the principal amount thereof. Such price may be changed at any time
without notice.

 

Holders (including subsequent transferees), of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”), to be dated the Closing Date (as defined
herein), in substantially the form of Exhibit A hereto, for so long as

 

2



--------------------------------------------------------------------------------

such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement). Pursuant to the Registration Rights Agreement,
the Company will agree to file with the Securities and Exchange Commission (the
“Commission”) under the circumstances set forth therein, a registration
statement under the Act (the “Exchange Offer Registration Statement”) relating
to the Company’s 7 ¾% Exchange Notes due 2013 (the “Exchange Notes”) and the
Guarantor’s Exchange Guarantees (the “Exchange Guarantees”) to be offered in
exchange for the Notes and the Guarantees, such portion of the offering is
referred to as the “Exchange Offer.”

 

2. Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors, jointly and severally, represent,
warrant and agree that:

 

(a) When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A under the
Securities Act) as securities of the Company that are listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or that are quoted in a United States
automated inter-dealer quotation system.

 

(b) Neither the Company nor any of its subsidiaries is, and after giving effect
to the offering and sale of the Notes and the application of the net proceeds
therefrom as described under the caption “Use of Proceeds” in the Offering
Memorandum, will be, an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended and the rules and regulations of the Commission thereunder.

 

(c) The Company and each of the Guarantors has all requisite corporate power and
authority to enter into the Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized by the Company and the Guarantors and,
when executed by the Company and the Guarantors in accordance with the terms
hereof and thereof, will be validly executed and delivered and (assuming the due
execution and delivery thereof by the Initial Purchasers), will be the legally
valid and binding obligation of the Company and the Guarantors in accordance
with the terms hereof and thereof, enforceable against the Company and the
Guarantors in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditor’s rights generally, by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law), and, as to rights of indemnification and
contribution, by principles of public policy. The Registration Rights Agreement
will conform to the description thereof in the Offering Memorandum.

 

(d) Assuming that the Initial Purchasers’ representations and warranties in
Section 3(b) are true, the purchase and resale of the Notes pursuant hereto
(including pursuant to the Exempt Resales), is exempt from the registration
requirements of the Act. No form of general solicitation or general advertising
was used by the Company, the Guarantors or any of their respective
representatives (other than the Initial Purchasers, as to whom the Company makes
no representation), in connection with the offer and sale of the Notes,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine, or

 

3



--------------------------------------------------------------------------------

similar medium or broadcast over television or radio or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(e) Each of the Preliminary Offering Memorandum and the Offering Memorandum, as
of its date, contains all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Act.

 

(f) The Preliminary Offering Memorandum and Offering Memorandum with respect to
the Notes have both been prepared by the Company and the Guarantors for use by
the Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing the use of the Preliminary Offering Memorandum or the Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Act has been
issued and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Company or any of the Guarantors, is contemplated.

 

(g) The Preliminary Offering Memorandum and the Offering Memorandum as of their
respective dates and the Offering Memorandum as of the Closing Date (as defined
below), did not or will not at any time contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, except that this
representation and warranty does not apply to statements in or omissions from
the Preliminary Offering Memorandum and Offering Memorandum made in reliance
upon and in conformity with information relating to the Initial Purchasers
furnished to the Company in writing by or on behalf of the Initial Purchasers
expressly for use therein.

 

(h) The market-related and customer-related data and estimates included under
the captions “Summary” and “Business” in the Preliminary Offering Memorandum and
the Offering Memorandum is based on or derived from sources which the Company
believes to be reliable.

 

(i) The Company and each Guarantor have been duly incorporated or formed and are
validly existing as corporations or limited liability companies, as the case may
be, in good standing under the laws of their respective jurisdictions (except
for a failure of Syniverse Virginia to be in good standing under the laws of its
state of formation which would not have a material adverse effect on the
business, condition (financial or otherwise), stockholders’ equity, prospects or
results of operations (a “Material Adverse Effect”) of the Company and the
Guarantors, taken as a whole), are duly qualified to do business and are in good
standing as foreign corporations or limited liability companies, as the case may
be, in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, except as would not, individually or in the aggregate, have a
Material Adverse Effect on the Company and each Guarantor, as the case may be,
and have all power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are engaged, except where
such failure to have such power and authority would not have a Material Adverse
Effect on the Company and each Guarantor; and except for Syniverse Brience, LLC,
none of the subsidiaries of the Company is a “significant subsidiary”, as such
term is defined in Rule 405 of the Rules and Regulations.

 

4



--------------------------------------------------------------------------------

(j) The Company has an authorized capitalization as set forth in the Offering
Memorandum, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable;
and all of the issued shares of capital stock of each subsidiary of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and (except for directors’ qualifying shares), are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims except as otherwise disclosed in the Offering Memorandum and
except for such liens, encumbrances, equities or claims that would not be
reasonably expected to have a Material Adverse Effect.

 

(k) The Indenture has been duly and validly authorized by the Company and the
Guarantors, and upon its execution and delivery and, assuming due authorization,
execution and delivery by the Trustee, will constitute the valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, subject to the qualification that
the enforceability of the Company’s and the Guarantors’ obligations thereunder
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles; no qualification of the Indenture under the
Trust Indenture Act of 1939 (the “1939 Act”) is required in connection with the
offer and sale of the Notes contemplated hereby or in connection with the Exempt
Resales. The Indenture will conform to the description thereof in the Offering
Memorandum.

 

(l) The Notes have been duly and validly authorized by the Company and when duly
executed by the Company in accordance with the terms of the Indenture and,
assuming due authentication of the Notes by the Trustee, upon delivery to the
Initial Purchasers against payment therefor in accordance with the terms hereof,
will have been validly issued and delivered, and will constitute valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, subject to the
qualification that the enforceability of the Company’s obligations thereunder
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. The Notes will conform to the description
thereof in the Offering Memorandum.

 

(m) The Exchange Notes have been duly and validly authorized by the Company and
if and when duly issued and authenticated in accordance with the terms of the
Indenture and delivered in accordance with the Exchange Offer provided for in
the Registration Rights Agreement, will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, subject to the qualification that
the enforceability of the Company’s obligations thereunder may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles.

 

(n) The Guarantees have been duly and validly authorized by the Guarantors and
when duly executed and delivered by the Guarantors in accordance with the terms
of the Indenture and upon the due execution, authentication and delivery of the
Notes in accordance with the Indenture and the issuance of the Notes in the sale
to the Initial Purchasers contemplated by this Agreement, will constitute valid
and binding obligations of the Guarantors, enforceable

 

5



--------------------------------------------------------------------------------

against the Guarantors in accordance with their terms, subject to the
qualification that the enforceability of the Guarantors’ obligations thereunder
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles. The Guarantees will conform to the
description thereof in the Offering Memorandum.

 

(o) The Exchange Guarantees have been duly and validly authorized by the
Guarantors and if and when duly executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will constitute valid and binding
obligations of the Guarantors, entitled to the benefits of the Indenture,
enforceable against the Guarantors in accordance with their terms, subject to
the qualification that the enforceability of the Guarantors’ obligations
thereunder may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles.

 

(p) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.

 

(q) The issue and sale of the Notes and the Guarantees and the compliance by the
Company and the Guarantors with all of the provisions of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement and this Agreement and the consummation of the
transactions herein and therein contemplated (including, without limitation,
consummation of the tender offer and consent solicitation pursuant to the terms
of the offer to purchase and consent solicitation statement dated August 8,
2005) will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company, the Guarantors or any of their respective subsidiaries is a party or by
which the Company, the Guarantors or any of their respective subsidiaries is
bound or to which any of the property or assets of the Company, the Guarantors
or any of their respective subsidiaries is subject except where such conflict,
breach, violation or default would not have a Material Adverse Effect, nor will
such action result in any violation of the provisions of the Certificate of
Incorporation, Certificate of Formation, partnership agreement or By-laws or
other organizational documents, as applicable, of the Company or any of the
Guarantors or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company, the Guarantors
or any of their respective subsidiaries or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Notes and the Guarantees or the consummation by the Company and the
Guarantors of the transactions contemplated by this Agreement, the Registration
Rights Agreement or the Indenture, except for the filing of a registration
statement by the Company with the Commission pursuant to the Act pursuant to the
Registration Right Agreement hereof and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchasers, except where such failure to have such
consents, approvals,

 

6



--------------------------------------------------------------------------------

authorizations, registrations or qualifications would not have a Material
Adverse Effect on the Company, each of the Guarantors and their respective
subsidiaries.

 

(r) There are no contracts, agreements or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned (other than that certain Exchange and Registration Rights
Agreement, dated March 27, 2001, by and among the Company, Syniverse Holdings,
Inc. and Lehman Brothers Inc. and that certain Registration Agreement, dated
February 14, 2002, among Syniverse Holdings, Inc., GTCR Fund VII, L.P., GTCR
Fund VII/A, L.P., GTCR Co-Invest, L.P., G. Edward Evans and the other
signatories thereto) or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to Registration
Rights Agreement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Securities Act.

 

(s) During the six-month period preceding the date of the Offering Memorandum,
none of the Company, the Guarantors or any other person acting on behalf of the
Company or any Guarantor has offered or sold to any person any Notes or
Guarantees, or any securities of the same or a similar class as the Notes or
Guarantees, other than Notes or Guarantees offered or sold to the Initial
Purchasers hereunder. The Company and the Guarantors will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act), of any Notes or Guarantees or any substantially similar
security issued by the Company or any Guarantor, within six months subsequent to
the date on which the distribution of the Notes and the Guarantees has been
completed (as notified to the Company by the Initial Purchasers), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes and the Guarantees in the United
States and to U.S. persons contemplated by this Agreement as transactions exempt
from the registration provisions of the Securities Act; including any sales
pursuant to Rule 144A under, or Regulations D or S of, the Securities Act.

 

(t) Neither the Company, any Guarantor nor any of their respective subsidiaries
has sustained, since the date of the latest audited financial statements
included in the Offering Memorandum, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Offering
Memorandum; and, since such date, there has not been any change in the capital
stock (other than grants or exercises of stock options pursuant to employee
stock option plans or other employee benefit plans from shares reserved for
issuance under such plans) or long-term debt (other than scheduled principal
payments on its senior credit facility, the partial tender for its existing
123/4% senior subordinated notes due 2009 and the refinancing of its previous
senior credit facility) of the Company, any Guarantor or any of their respective
subsidiaries or any material adverse change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company, any Guarantors and their respective subsidiaries,
taken as a whole, otherwise than as set forth or contemplated in the Offering
Memorandum.

 

7



--------------------------------------------------------------------------------

(u) The financial statements (including the related notes and supporting
schedules), included in the Offering Memorandum present fairly the financial
condition and results of operations of the entities purported to be shown
thereby, at the dates and for the periods indicated, and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved.

 

(v) Ernst & Young, who have certified certain financial statements included in
the Offering Memorandum, whose report appears in the Offering Memorandum and who
have delivered the initial letter referred to in Section 7(e) hereof, are
independent public accountants as required by the Securities Act and the Rules
and Regulations.

 

(w) KPMG, who have certified certain financial statements included in the
Offering Memorandum, whose report appears in the Offering Memorandum and who
have delivered the initial letter referred to in Section 7(g) hereof, are
independent public accountants as required by the Securities Act and the Rules
and Regulations.

 

(x) The Company, the Guarantors and each of their respective subsidiaries have
good title in fee simple to all real property and good title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Offering Memorandum or such as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company, the Guarantors and their respective subsidiaries; and all real property
and buildings held under lease by the Company, the Guarantors and their
respective subsidiaries are held by them under valid, subsisting and enforceable
leases (except as such enforceability may be limited by laws relating to
bankruptcy and general principles of equity), with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company, the Guarantors and their
respective subsidiaries.

 

(y) The Company and each of its subsidiaries carry, or are covered by, insurance
in such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries.

 

(z) The Company and each of its subsidiaries own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights and
licenses necessary for the conduct of their respective businesses and do not
believe that the conduct of their respective businesses will conflict with, and
have not received any notice of any claim of conflict with, any such rights of
others.

 

(aa) There are no legal or governmental proceedings pending to which the
Company, the Guarantors or any of their respective subsidiaries is a party or of
which any property or assets of the Company, the Guarantors or any of their
respective subsidiaries is the subject which, if determined adversely to the
Company, the Guarantors or any of their respective subsidiaries, would have a
Material Adverse Effect on the Company, the Guarantors and their respective
subsidiaries; and to the best of the Company’s and the Guarantors’ knowledge, no

 

8



--------------------------------------------------------------------------------

such proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(ab) No relationship, direct or indirect, required to be described under Item
404 of Regulation S-K, exists between or among the Company or any of its
subsidiaries on the one hand, and the directors, officers or stockholders of the
Company or any of its subsidiaries on the other hand, which is not described in
the Offering Memorandum.

 

(ac) No labor disturbance by the employees of the Company exists or, to the
knowledge of the Company, is imminent which would reasonably be expected to have
a Material Adverse Effect on the Company and its subsidiaries.

 

(ad) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA), has occurred with
respect to any “pension plan” (as defined in ERISA), for which the Company would
have any liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(ae) The Company and the Guarantors have filed all federal, state and local
income and franchise tax returns required to be filed through the date hereof or
has timely requested extensions thereof and have paid all taxes due thereon
(except for those taxes that are currently being contested in good faith), and
no tax deficiency has been determined adversely to the Company, the Guarantors
or any of their respective subsidiaries which has had (nor does the Company or
the Guarantors have any knowledge of any tax deficiency which, if determined
adversely to the Company, the Guarantors or any of their respective
subsidiaries, would have a Material Adverse Effect on the Company, the
Guarantors and their respective subsidiaries.

 

(af) Since the date as of which information is given in the Preliminary Offering
Memorandum through the date hereof, and except as may otherwise be disclosed or
contemplated in the Offering Memorandum, neither the Company nor the Guarantors
have (i) issued or granted any securities (other than grants or exercises of
stock options pursuant to employee stock option plans or other employee benefit
plans from shares reserved for issuance under such plans), (ii) incurred any
liability or obligation, direct or contingent, other than liabilities and
obligations which were incurred in the ordinary course of business, (iii)
entered into any material transaction not in the ordinary course of business or
(iv) declared or paid any dividend on its capital stock.

 

(ag) The Company and the Guarantors (i) make and keep accurate books and records
and (ii) maintain internal accounting controls which provide reasonable
assurance that (A) transactions are executed in accordance with management’s
authorization, (B) transactions

 

9



--------------------------------------------------------------------------------

are recorded as necessary to permit preparation of its financial statements and
to maintain accountability for its assets, (C) access to their respective assets
is permitted only in accordance with management’s authorization and (D) the
reported accountability for their respective assets is compared with existing
assets at reasonable intervals.

 

(ah) Neither the Company, the Guarantors nor any of their respective
subsidiaries (i) is in violation of its charter or by-laws, (ii) is in default
in any respect, and no event has occurred which, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it is bound or to which any of its properties or assets is subject or
(iii) is in violation in any respect of any law, ordinance, governmental rule,
regulation or court decree to which it or its property or assets may be subject
or has failed to obtain any license, permit, certificate, franchise or other
governmental authorization or permit necessary to the ownership of its property
or to the conduct of its business, except, with regard to (ii) and (iii) of this
paragraph, for such defaults, violations or failures that would not reasonably
be expected to have a Material Adverse Effect on the Company, the Guarantors or
any of their respective subsidiaries.

 

(ai) Neither the Company nor any of its subsidiaries, nor any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company, or any of its subsidiaries, has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 

(aj) There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, medical wastes, hazardous
wastes or hazardous substances by the Company or any of its subsidiaries (or, to
the knowledge of the Company, any of their predecessors in interest), at, upon
or from any of the property now or previously owned or leased by the Company or
its subsidiaries in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or which would require remedial
action under any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit, except for any violation or remedial action which would not
have, or would not be reasonably likely to have, singularly or in the aggregate
with all such violations and remedial actions, a Material Adverse Effect on the
Company and its subsidiaries; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances due to or caused
by the Company or any of its subsidiaries or with respect to which the Company
or any of its subsidiaries have knowledge, except for any such spill, discharge,
leak, emission, injection, escape, dumping or release which would not have or
would not be reasonably likely to have, singularly or in the aggregate with all
such spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect on the Company and its subsidiaries; and the
terms “hazardous wastes”, “toxic wastes”, “hazardous substances” and “medical
wastes” shall have the meanings specified in any applicable local, state,
federal and foreign laws or regulations with respect to environmental
protection.

 

10



--------------------------------------------------------------------------------

(ak) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U, and X
of the Board of Governors of the Federal Reserve System.

 

(al) Neither the Company nor any of its subsidiaries does business with the
government of Cuba or with any person or affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes.

 

(am) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities in order for timely decisions for required disclosure in the
periodic reports required to be filed by the Company under the Exchange Act;
(ii) have been evaluated for effectiveness and presented in the Company’s most
recent annual or quarterly report filed with the Commission (the “Report”) as of
the end of the period covered by such Report based on such evaluation and (iii)
are effective in all material respects to perform the functions for which they
were established.

 

(an) Based on the evaluation of its disclosure controls and procedures, the
Company is not aware of (i) any significant deficiency or material weakness in
the design or operation of its internal controls over financial reporting which
are reasonably likely to affect the Company’s ability to record, process,
summarize and report financial information or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

(ao) Since the date of the most recent evaluation of such disclosure controls
and procedures, there have been no significant changes in the Company’s internal
controls or in other factors that would significantly affect the Company’s
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell

 

(a) The Company and the Guarantors hereby agree, on the basis of the
representations, warranties and agreements of the Initial Purchasers contained
herein and subject to all the terms and conditions set forth herein, to issue
and sell to the Initial Purchasers and, upon the basis of the representations,
warranties and agreements of the Company and the Guarantors herein contained and
subject to all the terms and conditions set forth herein, each Initial
Purchaser, severally and not jointly, agrees to purchase from the Company, at a
purchase price of 97.75% of the principal amount thereof, the total principal
amount of Notes set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto. The Company and the Guarantors shall not be obligated to
deliver any of the securities to be delivered hereunder except (i) upon payment
for all of the securities to be purchased as provided herein and (ii) prior to
or concurrently with the Closing, the Company shall have obtained consents from
and purchased at

 

11



--------------------------------------------------------------------------------

least a majority of the Company’s outstanding 12-3/4% senior subordinated notes
due 2009 pursuant to the terms of the offer to purchase and consent solicitation
statement dated August 8, 2005.

 

(b) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company and the Guarantors that it will offer the Notes for
sale upon the terms and conditions set forth in this Agreement and in the
Offering Memorandum. Each of the Initial Purchasers hereby represents and
warrants to, and agrees with, the Company and the Guarantors that it: (i) is a
QIB with such knowledge and experience in financial and business matters as are
necessary in order to evaluate the merits and risks of an investment in the
Notes; (ii) is purchasing the Notes pursuant to a private sale exempt from
registration under the Act; (iii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Offering Memorandum; and (iv) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D; including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising), in
connection with the offering of the Notes. The Initial Purchasers have advised
the Company that they will offer the Notes to Eligible Purchasers at a price
initially equal to 100.000% of the principal amount thereof, plus accrued
interest, if any, from the date of issuance of the Notes. Such price may be
changed by the Initial Purchasers at any time thereafter without notice.

 

(c) Each of the Initial Purchasers understands that the Company and the
Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Sections 7(c) and 7(d) hereof, counsel to the Company and
counsel to the Initial Purchasers, will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements and the Initial Purchasers
hereby consents to such reliance.

 

4. Delivery of and Payment for the Stock. Delivery of the Notes and Payment
Therefor. Delivery to the Initial Purchasers of and payment for the Notes shall
be made at the office of Latham & Watkins LLP, 53rd at Third, 885 Third Avenue,
New York, New York 10022 (the “Closing Location”) at 9:00 A.M., New York City
time, on August 24, 2005 (the “Closing Date”). Such delivery and payment shall
be referred to herein as the “Closing”. The Closing Location and the Closing
Date may be varied by agreement between the Initial Purchasers and the Company.
A meeting will be held at the Closing Location on the New York Business Day next
preceding the Closing Date, at which meeting the final drafts of the documents
to be delivered will be available for review by the parties hereto. For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close.

 

The Notes to be purchased by the Initial Purchasers hereunder will be
represented by one or more definitive global Notes in book-entry form, which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company and the Guarantors will
deliver the Notes and the Guarantees to each Initial Purchaser,

 

12



--------------------------------------------------------------------------------

for the account of that Initial Purchaser, against payment by or on behalf of
that Initial Purchaser of the purchase price therefor by wire transfer in
immediately available funds, by causing DTC to credit the Notes to the account
of that Initial Purchaser at DTC. The Company will cause the certificates
representing the Notes to be made available to the Initial Purchasers for
checking at least 24 hours prior to the Closing Date at the office of DTC or its
designated custodian.

 

5. Agreements of the Company and the Guarantors. The Company and the Guarantors,
jointly and severally agree with each of the Initial Purchasers as follows:

 

(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, as of the date of the Offering Memorandum, such number of copies
of the Offering Memorandum as may then be amended or supplemented as they may
reasonably request.

 

(b) The Company and the Guarantors will not make any amendment or supplement to
the Preliminary Offering Memorandum or to the Offering Memorandum of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

 

(c) Prior to the execution and delivery of this Agreement, the Company and the
Guarantors shall have delivered or will deliver to the Initial Purchasers,
without charge, in such quantities as the Initial Purchasers shall have
requested or may hereafter reasonably request, copies of the Preliminary
Offering Memorandum. The Company and each of the Guarantors consent to the use,
in accordance with the securities or Blue Sky laws of the jurisdictions in which
the Notes are offered by the Initial Purchasers and by dealers, prior to the
date of the Offering Memorandum, of each Preliminary Offering Memorandum so
furnished by the Company and the Guarantors. The Company and each of the
Guarantors consent to the use of the Offering Memorandum in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Notes are offered
by the Initial Purchasers and by all dealers to whom Notes may be sold, in
connection with the offering and sale of the Notes.

 

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event shall occur that in the
judgment of the Company, any of the Guarantors or in the opinion of counsel for
the Initial Purchasers should be set forth in the Offering Memorandum in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it is necessary to supplement or amend the
Offering Memorandum in order to comply with any law, the Company and the
Guarantors will forthwith prepare an appropriate supplement or amendment
thereto, and will expeditiously furnish to the Initial Purchasers and dealers a
reasonable number of copies thereof.

 

(e) The Company and each of the Guarantors will cooperate with the Initial
Purchasers and with their counsel in connection with the qualification of the
Notes for offering and sale by the Initial Purchasers and by dealers under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
designate and will file such consents to service of process or other documents
necessary or appropriate in order to effect such qualification; provided, that
in no event shall the Company or any of the Guarantors be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action which would

 

13



--------------------------------------------------------------------------------

subject it to service of process in suits, other than those arising out of the
offering or sale of the Notes, in any jurisdiction where it is not now so
subject.

 

(f) For a period of 180 days from the date of the Offering Memorandum, the
Company and the Guarantors will not, directly or indirectly, sell, offer to
sell, contract to sell, grant any option to purchase, issue any instrument
convertible into or exchangeable for, or otherwise transfer or dispose of (or
enter into any transaction or device which is designed to, or could be expected
to, result in the disposition in the future of), any debt securities of the
Company, the Guarantors or any of their respective subsidiaries in either the
capital markets or the bank loan markets, except (i) in exchange for the
Exchange Notes in connection with the Exchange Offer or (ii) with the prior
consent of the Initial Purchasers.

 

(g) So long as any of the Notes are outstanding, the Company and the Guarantors
will furnish to the Initial Purchasers (i) as soon as available, a copy of each
report of the Company mailed to stockholders generally or filed with any stock
exchange or regulatory body and (ii) from time to time such other information
concerning the Company and/or the Guarantors as the Initial Purchasers may
reasonably request.

 

(h) If this Agreement shall terminate or shall be terminated after execution and
delivery pursuant to any provisions hereof (otherwise than by notice given by
the Initial Purchasers terminating this Agreement pursuant to Section 9 hereof),
or if this Agreement shall be terminated by the Initial Purchasers because of
any failure or refusal on the part of the Company or any of the Guarantors to
comply with the terms or fulfill any of the conditions of this Agreement, the
Company and the Guarantors agree to reimburse the Initial Purchasers for all
out-of-pocket expenses (including reasonable fees and expenses of its counsel),
reasonably incurred by it in connection herewith, but without any further
obligation on the part of the Company or any of the Guarantors for loss of
profits or otherwise. Notwithstanding the foregoing, the Company and the
Guarantors shall not be required to reimburse the Initial Purchasers if this
Agreement is terminated as a result of the conditions in Section 7(k) hereof not
being satisfied.

 

(i) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by the Company hereunder substantially in accordance with
the description set forth in the Offering Memorandum under the caption “Use of
Proceeds.”

 

(j) Except as stated in this Agreement and in the Preliminary Offering
Memorandum and Offering Memorandum, neither the Company, the Guarantors nor any
of their respective affiliates have taken, nor will any of them take, directly
or indirectly, any action designed to or that would reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company or any of the Guarantors to facilitate the sale or resale of the
Notes and the Guarantees. Except as permitted by the Act, the Company and the
Guarantors will not distribute any offering material in connection with the
Exempt Resales.

 

(k) The Company and the Guarantors will use their reasonable best efforts to
permit the Notes to be designated Private Offerings, Resales and Trading through
Automated Linkages (“PORTAL”) MarketSM securities in accordance with the rules
and regulations adopted

 

14



--------------------------------------------------------------------------------

by the National Association of Securities Dealers, Inc. relating to trading in
The PORTAL Market and to permit the Notes to be eligible for clearance and
settlement through DTC.

 

(l) From and after the Closing Date, so long as any of the Notes are outstanding
and are “restricted securities” within the meaning of the Rule 144(a)(3) under
the Act or, if earlier, until three years after the Closing Date, and during any
period in which the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company and the Guarantors will furnish to holders of the
Notes and prospective purchasers of Notes designated by such holders, upon
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Act to permit compliance
with Rule 144A in connection with resale of the Notes.

 

(m) During the period of two years after the Closing Date, the Company and the
Guarantors will not, and will not permit any of their “affiliates” (as defined
in Rule 144 under the Securities Act), to, resell any of the Notes which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

 

(n) The Company and the Guarantors have complied and will comply with all
provisions of Florida Statutes Section 517.075 relating to issuers doing
business with Cuba.

 

(o) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Act), that would be integrated with the sale of the Notes in a manner that
would require the registration under the Act of the sale to the Initial
Purchasers or the Eligible Purchasers of the Notes.

 

(p) The Company and the Guarantors agree to comply with all the terms and
conditions of the Registration Rights Agreement and all agreements set forth in
the representation letters of the Company and the Guarantors to DTC relating to
the approval of the Notes by DTC for “book entry” transfer.

 

(q) The Company and the Guarantors agree that prior to any registration of the
Notes pursuant to the Registration Rights Agreement, or at such earlier time as
may be required, the Indenture shall be qualified under the 1939 Act and any
necessary supplemental indentures will be entered into in connection therewith.

 

(r) The Company and the Guarantors will not voluntarily claim, and will resist
actively all attempts to claim, the benefit of any usury laws against holders of
the Notes.

 

(s) The Company and the Guarantors will do and perform all things required or
necessary to be done and performed under this Agreement by them prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.

 

(t) To take such steps as shall be necessary to ensure that neither the Company
nor any subsidiary shall become an “investment company” within the meaning of
such term under the Investment Company Act of 1940 and the rules and regulations
of the Commission thereunder.

 

15



--------------------------------------------------------------------------------

6. Expenses. Each of the Company and the Guarantors, jointly and severally
agree, whether or not the transactions contemplated by this Agreement are
consummated or this Agreement becomes effective or is terminated, to pay all
costs, expenses, fees and taxes incident to and in connection with: (i) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum and the Offering Memorandum (including, without limitation, financial
statements), and all amendments and supplements thereto (but not, however, legal
fees and expenses of the Initial Purchasers’ counsel incurred in connection
therewith); (ii) the preparation, printing (including, without limitation, word
processing and duplication costs), and delivery of this Agreement, the
Indenture, the Registration Rights Agreement, all Blue Sky Memoranda and all
other agreements, memoranda, correspondence and other documents printed and
delivered in connection therewith and with the Exempt Resales (but not, however,
legal fees and expenses of the Initial Purchasers’ counsel incurred in
connection with any of the foregoing other than fees of such counsel plus
reasonable disbursements incurred in connection with the preparation, printing
and delivery of such Blue Sky Memoranda); (iii) the issuance and delivery by the
Company of the Notes and by the Guarantors of the Guarantees; (iv) the
qualification of the Notes and the Exchange Notes for offer and sale under the
securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification); (v) furnishing such
copies of the Preliminary Offering Memorandum and the Offering Memorandum, and
all amendments and supplements thereto, as may be reasonably requested for use
in connection with the Exempt Resales; (vi) the preparation of certificates for
the Notes and the Guarantees (including, without limitation, printing and
engraving thereof); (vii) the fees, disbursements and expenses and listing fees
in connection with the application for quotation of the Notes on PORTAL; (viii)
all fees and expenses (including fees and expenses of counsel), of the Company
and the Guarantors in connection with approval of the Notes by DTC for
“book-entry” transfer; (ix) any fees charged by securities rating services for
rating the Notes and the Exchange Notes; (x) the fees and expenses of the
Trustee and any agent of the Trustee in connection with the Indenture, the Notes
and the Exchange Notes; and (xi) the performance by the Company and the
Guarantors of their other obligations under this Agreement.

 

7. Conditions of Initial Purchasers’ Obligations. The obligations of the Initial
Purchasers hereunder are subject to the accuracy, when made and on the Closing
Date, of the representations and warranties of the Company contained herein in
all material respects, to the performance by the Company and the Guarantors of
their respective obligations hereunder in all material respects, and to each of
the following additional terms and conditions:

 

(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Offering Memorandum or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of Latham & Watkins LLP, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.

 

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Indenture, the Notes,
the Guarantees, the Exchange Notes, the Exchange Guarantees, the Registration
Rights Agreement and the Offering Memorandum, and all other legal matters
relating to this Agreement and the transactions

 

16



--------------------------------------------------------------------------------

contemplated hereby shall be reasonably satisfactory in all material respects to
Latham & Watkins LLP, and the Company and the Guarantors shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

 

(c) Kirkland & Ellis LLP shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company, addressed to the Initial Purchasers
and dated the Closing Date, substantially in the form of Exhibit B hereto and
Troutman Sanders LLP shall have furnished to the Initial Purchasers its written
opinion, as Virginia local counsel, addressed to the Initial Purchasers and
dated the Closing Date, substantially in the form of Exhibit C hereto.

 

(d) The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such negative assurance letter or letters,
opinion or opinions, dated the Closing Date, with respect to the issuance and
sale of the Notes, the Offering Memorandum and other related matters as the
Initial Purchasers may reasonably require, and the Company shall have furnished
to such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.

 

(e) At the time of execution of this Agreement, the Initial Purchasers shall
have received from Ernst & Young LLP a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Offering Memorandum, as of a date not more than five days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to initial purchasers in connection with similar offerings.

 

(f) With respect to the letter of Ernst & Young LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a letter (the “bring-down letter”), of such
accountants, addressed to the Initial Purchasers and dated the Closing Date (i)
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Offering
Memorandum, as of a date not more than five days prior to the date of the
bring-down letter), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the initial letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.

 

(g) At the time of execution of this Agreement, the Initial Purchasers shall
have received from KPMG LLP a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they

 

17



--------------------------------------------------------------------------------

are independent public accountants within the meaning of the Securities Act and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule 2-01 of Regulation S-X of the Commission and (ii)
stating, as of the date hereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Offering Memorandum, as of a date not more than five
days prior to the date hereof), the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to initial purchasers in connection with similar
offerings.

 

(h) With respect to the letter of KPMG LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a letter (the “bring-down letter”), of such
accountants, addressed to the Initial Purchasers and dated the Closing Date (i)
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Offering
Memorandum, as of a date not more than five days prior to the date of the
bring-down letter), the conclusions and findings of such firm with respect to
the financial information and other matters covered by the initial letter and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.

 

(i) Neither the Company, any Guarantor nor any of their respective subsidiaries
shall have sustained, since the date of the latest audited financial statements
included in the Offering Memorandum, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Offering
Memorandum; and, since such date, there shall not have been any change in the
capital stock (other than grants or exercises of stock options pursuant to
employee stock option plans or other employee benefit plans from shares reserved
for issuance under such plans) or long-term debt (other than scheduled principal
payments on its senior credit facility, the partial tender for its existing
123/4% senior subordinated notes due 2009 and the refinancing of its previous
senior credit facility) of the Company, any Guarantor or any of their respective
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company, any Guarantors and their respective subsidiaries, otherwise than as
set forth or contemplated in the Offering Memorandum.

 

(j) The Company and each Guarantor shall have furnished or caused to be
furnished to the Initial Purchasers on the Closing Date certificates of officers
of the Company and each Guarantor satisfactory to the Initial Purchasers as to
the accuracy of the representations and warranties of the Company and each
Guarantor herein at and as of the Closing Date, as to the performance by the
Company and each Guarantor of all of their obligations hereunder to be performed
at or prior to the Closing Date and as to such other matters as the Initial
Purchasers may reasonably request.

 

18



--------------------------------------------------------------------------------

(k) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Rule 436(g)(2) of the
Rules and Regulations and (ii) no such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of any of the Company’s debt securities.

 

(l) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum prices shall have been established on any
such exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction; (ii) a banking
moratorium shall have been declared by Federal or state authorities; (iii) the
United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States; or (iv) there
shall have occurred any other calamity or crisis or such a material adverse
change in general economic, political or financial conditions in the United
States, as to make it, in the judgment of the Initial Purchasers, impracticable
or inadvisable to proceed with the public offering or delivery of the Notes
being delivered on the Closing Date on the terms and in the manner contemplated
in the Offering Memorandum.

 

(m) Prior to or concurrently with the Closing, the Company shall have obtained
consents from and purchased at least a majority of the Company’s outstanding
12-3/4% senior subordinated notes due 2009 pursuant to the terms of the offer to
purchase and consent solicitation statement dated August 8, 2005.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to Latham &
Watkins LLP.

 

8. Indemnification and Contribution.

 

(a) The Company and each Guarantor, jointly and severally, shall indemnify and
hold harmless each Initial Purchaser, its officers, directors and employees and
each person, if any, who controls that Initial Purchaser within the meaning of
the Securities Act, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Notes), to which that Initial Purchaser, officer, director, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Preliminary Offering Memorandum or the Offering
Memorandum or in any amendment or supplement thereto or (B) in any blue sky
application or other document prepared or executed by the Company (or based upon
any written information furnished by the Company), specifically for the purpose
of qualifying any or all of the Notes under the securities laws of any state or
other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”), (ii) the omission or

 

19



--------------------------------------------------------------------------------

alleged omission to state in any Preliminary Offering Memorandum or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application any material fact required to be stated therein or necessary to make
the statements therein not misleading or (iii) any act or failure to act or any
alleged act or failure to act by that Initial Purchaser in connection with, or
relating in any manner to, the Notes or the offering contemplated hereby, and
which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon matters covered by clause (i)
or (ii) above (provided that the Company and the Guarantors shall not be liable
under this clause (iii) to the extent that it is determined in a final judgment
by a court of competent jurisdiction that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by that Initial Purchaser through its gross negligence or
willful misconduct), and shall reimburse that Initial Purchaser and each such
officer, director, employee or controlling person promptly upon demand for any
legal or other expenses reasonably incurred by that Initial Purchaser, officer,
director, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Company and
the Guarantors shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or action arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum or the Offering Memorandum, or in
any such amendment or supplement, or in any Blue Sky Application, in reliance
upon and in conformity with written information concerning that Initial
Purchaser furnished to the Company through that Initial Purchaser by or on
behalf of that Initial Purchaser specifically for inclusion therein; provided
further, that the Company and the Guarantors shall not be liable to that Initial
Purchaser or any of its officers, directors and employees or any person
controlling that Initial Purchaser with respect to any such untrue statement or
omission made in any Preliminary Offering Memorandum existing as of the date
hereof that is corrected in the Offering Memorandum existing as of its date if
(i) the person asserting any such loss, claim, damage, liability, or action
purchased the Notes from that Initial Purchaser in reliance upon any Preliminary
Offering Memorandum existing as of the date hereof but was not delivered or sent
a copy of the Offering Memorandum existing as of its date, if required by law,
at or prior to the written confirmation of the sale of such Notes to such
person, unless such failure to deliver or send the Offering Memorandum was a
result of noncompliance by the Company and the Guarantors with Section 5(a) of
this Agreement and (ii) it shall have been determined that such Initial
Purchaser, and each such officer, director, employee and controlling person, if
any, would not have incurred such loss, claim, damage liability or action had
the Offering Memorandum been delivered or sent. The foregoing indemnity
agreement is in addition to any liability which the Company or the Guarantors
may otherwise have to that Initial Purchaser or to any officer, director,
employee or controlling person of that Initial Purchaser.

 

(b) Each Initial Purchaser shall, severally and not jointly, indemnify and hold
harmless the Company and each Guarantor, their respective officers and
employees, each of their respective directors, and each person, if any, who
controls the Company and each Guarantor within the meaning of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which the Company or any Guarantor or any such
director, officer or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in any

 

20



--------------------------------------------------------------------------------

Preliminary Offering Memorandum or the Offering Memorandum or in any amendment
or supplement thereto, or (B) in any Blue Sky Application or (ii) the omission
or alleged omission to state in any Offering Memorandum or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application any material fact required to be stated therein or necessary to make
the statements therein not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information concerning
that Initial Purchaser furnished to the Company by or on behalf of that Initial
Purchaser specifically for inclusion therein, and shall reimburse the Company or
any Guarantor and any such director, officer or controlling person for any legal
or other expenses reasonably incurred by the Company or any Guarantor or any
such director, officer or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred. The foregoing indemnity agreement is in
addition to any liability which any Initial Purchaser may otherwise have to the
Company and each Guarantor or any such director, officer, employee or
controlling person.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 8 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 8. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Initial Purchasers against the
Company or the Guarantors under this Section 8 if, in the reasonable judgment of
the Initial Purchasers, it is advisable for the Initial Purchasers and those
officers, employees and controlling persons to be jointly represented by
separate counsel, and in that event the fees and expenses of such separate
counsel shall be paid by the Company or the Guarantors. No indemnifying party
shall (i) without the prior written consent of the indemnified parties (which
consent shall not be unreasonably withheld), settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action), unless such settlement, compromise
or consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding, or (ii) be
liable for any settlement of any such action effected without its written

 

21



--------------------------------------------------------------------------------

consent (which consent shall not be unreasonably withheld), but if settled with
the consent of the indemnifying party or if there be a final judgment of the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.

 

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
the Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, the Guarantors, on the one hand and the Initial
Purchasers on the other with respect to the statements or omissions which
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company, the Guarantors, on the one hand and the Initial
Purchasers on the other with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under this Agreement (before deducting expenses), received by the
Company, the Guarantors on the one hand, and the total underwriting discounts
and commissions received by the Initial Purchasers with respect to the Notes
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement, in each case as
set forth in the table on the cover page of the Offering Memorandum. The
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Guarantors or
the Initial Purchasers, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company, the Guarantors, and the Initial Purchasers agree that it
would not be just and equitable if contributions pursuant to this Section were
to be determined by pro rata allocation, or by any other method of allocation
which does not take into account the equitable considerations referred to
herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 8 shall be deemed to include, for purposes of this Section
8(d), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the total
price at which the Notes underwritten by them and distributed to the public were
offered to the public exceeds the amount of any damages which such Initial
Purchaser have otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act), shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute as provided in this Section 8(d) are several in proportion to
their respective underwriting obligations and not joint.

 

22



--------------------------------------------------------------------------------

(e) The Initial Purchasers severally confirm and the Company acknowledges that
the statements with respect to the public offering of the Notes by the Initial
Purchasers set forth in the second to last paragraph on the front cover of the
Offering Memorandum and in the section entitled “Plan of Distribution” in the
Offering Memorandum are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Company by or on behalf of
the Initial Purchasers specifically for inclusion in the Offering Memorandum.

 

9. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to the delivery of and payment for the Notes if, prior to that
time, any of the events described in Section 7(k), shall have occurred or if the
Initial Purchasers shall decline to purchase the Notes for any reason permitted
under this Agreement.

 

10. Reimbursement of Initial Purchasers’ Expenses. If the Company shall fail to
tender the Notes for delivery to the Initial Purchasers by reason of any
failure, refusal or inability on the part of the Company to perform any
agreement on its part to be performed, or because any other condition of the
obligations hereunder required to be fulfilled by the Company is not fulfilled
(other than those in Section 7(k)), the Company will reimburse each Initial
Purchaser for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel), incurred by that Initial Purchaser in connection with
this Agreement and the proposed purchase of the Notes, and upon demand the
Company shall promptly pay the full amount thereof to that Initial Purchaser.

 

11. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

 

(a) if to the Initial Purchasers, shall be delivered or sent by mail, telex or
facsimile transmission to (i) Lehman Brothers Inc., 605 Third Avenue, New York,
New York 10158, Attention: Syndicate Department (Fax: 646-497-4815), with a
copy, in the case of any notice pursuant to Section 8(c), to the Director of
Litigation, Office of the General Counsel, Lehman Brothers Inc., 399 Park
Avenue, 10th Floor, New York, New York 10022 (Fax: 212-520-0421) and (ii)
Deutsche Bank Securities Inc., 60 Wall Street, New York, New York 10005,
Attention: Patricia McGowan.

 

(b) if to the Company or to the Guarantors, shall be delivered or sent by mail,
telex or facsimile transmission to the address of the Company set forth in the
Offering Memorandum, Attention: General Counsel (Fax: 813-273-3430), with a copy
to Stephen L. Ritchie, P.C., Kirkland & Ellis LLP, 200 E. Randolph Drive,
Chicago, Illinois 60601 (Fax: 312-861-2200).

 

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon each Initial Purchaser, the Company, and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that (a) the representations,
warranties, indemnities and agreements of the Company and the Guarantors
contained in this Agreement shall also be deemed to be for the benefit of the
person or persons, if any, who controls that Initial Purchaser within the
meaning of Section 15 of the Securities Act and (b) the indemnity agreement of
each Initial Purchaser

 

23



--------------------------------------------------------------------------------

contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of directors of the Company, officers of the Company and any person
controlling the Company within the meaning of Section 15 of the Securities Act.
Nothing in this Agreement is intended or shall be construed to give any person,
other than the persons referred to in this Section 12, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.

 

13. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, sale of the Notes or any other services the Initial
Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;
(ii) the Initial Purchasers are not acting as advisors, experts or otherwise, to
the Company, and such relationship between the Company, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Initial
Purchasers may have to the Company shall be limited to those duties and
obligations specifically stated herein; and (iv) the Initial Purchasers and
their respective affiliates may have interests that differ from those of the
Company. The Company hereby waives any claims that the Company may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with the Notes.

 

14. Research Independence. In addition, the Company acknowledges that the
Initial Purchasers’ respective research analysts and research departments are
required to be independent from their respective investment banking divisions
and are subject to certain regulations and internal policies, and that such
Initial Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of its investment bankers. The
Company acknowledges that each Initial Purchaser is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers and hold
long or short positions in debt or equity securities of the companies which may
be the subject of the transactions contemplated by this Agreement.

 

15. Survival. The respective indemnities, representations, warranties and
agreements of the Company, the Guarantors and the Initial Purchasers contained
in this Agreement or made by or on behalf on them, respectively, pursuant to
this Agreement, shall survive the delivery of and payment for the Notes and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of any of them or any person controlling any of them.

 

16. Definition of the Term “Subsidiary”. For purposes of this Agreement,
“subsidiary” has the meaning set forth in Rule 405 of the Rules and Regulations.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.

 

24



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

 

19. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

[Signature Page Attached]

 

25



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

Very truly yours,

SYNIVERSE TECHNOLOGIES, INC.

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Chief Financial Officer and Secretary

SYNIVERSE HOLDINGS, INC.

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Chief Financial Officer and Secretary

SYNIVERSE TECHNOLOGIES OF VIRGINIA, INC.

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Secretary and Treasurer

SYNIVERSE BRIENCE LLC

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Chief Financial Officer and Secretary

 

26



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC.

By

 

/s/ Peter Toul

   

Name:  Peter Toul

   

Title:    Managing Director

DEUTSCHE BANK SECURITIES INC.

By

 

/s/ David Crescenzi

   

Name:  David Crescenzi

   

Title:    Vice President

By

 

/s/ Mark Fedorick

   

Name:  Mark Fedorick

   

Title:    Managing Director

 

27